EXHIBIT 10.24

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.

MANUFACTURING SERVICES AGREEMENT

This Manufacturing Services Agreement is made and entered into as of August 8,
2008 (the “Effective Date”) by and between Pharmasset, Inc. (“Pharmasset”), a
Delaware corporation with an office at 303A College Road East, Princeton, NJ
08540 and Boehringer Ingelheim Chemicals, Inc. (“BICI”), a Delaware corporation,
with an office at 2820 North Normandy Drive, Petersburg, VA 23805.

WITNESSETH:

WHEREAS, Pharmasset and its Affiliates desire to engage BICI to perform the
Manufacture of clinical supplies of API (as this term is defined below) for
Pharmasset, on the terms and conditions set forth below, and

WHEREAS, BICI and its Affiliates including, but not limited to, Boehringer
Ingelheim Pharma GmbH and Co KG, desire to undertake the Manufacture of API for
Pharmasset on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants of the parties hereinafter set forth, the parties hereto agree as
follows:

1. Definitions. Unless this Agreement shall expressly provide to the contrary,
the following terms herein, whether used in the singular or plural, shall have
the respective meanings set forth below:

1.1 “Affiliate” means, with respect to a party, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by or is
under common control with such party. As used in this Agreement, “control” means
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors, and (b) in the case of non-corporate entities, the direct
or indirect power to manage, direct or cause the direction of the management and
policies of the non-corporate entity or the power to elect at least fifty
percent (50%) of the members of the governing body of such non-corporate entity.

1.2 “Agreement” means this Manufacturing Services Agreement, together with all
Appendices attached hereto, as amended from time to time by the parties in
accordance with Section 14.5.

1.3 “API” means the active pharmaceutical ingredient having the chemical name
2’-fluoro-5-methyl-ß-L-arabinofuranosyluracil (also known as L-FMAU and
Clevudine).

1.4 “Authority” means any United States or foreign government regulatory
authority responsible for granting approvals for the Manufacturing, use,
marketing, sale, pricing and/or other disposition of the API or Drug Product(s)
in the Pharmasset Territory (as that term is defined in Section 13.1.5 of this
Agreement).

1.5 “Batch” means a specific quantity of API, Manufactured according to the
terms of this Agreement, that is intended to be of uniform character and quality
and is produced during the same cycle of Manufacture as defined by the
applicable batch production record.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

1.6 “BICI Technology” means, in each case as its relates to API, the Technology
(a) owned and controlled by BICI and its Affiliates as of the Engagement Date,
or (b) developed or obtained by or on behalf of BICI independent of (i) this
Agreement and (ii) any services performed pursuant to the Authorization to
Proceed dated October 26, 2005 regarding the API, and without reference to
Confidential Information of Pharmasset.

1.7 “Change Order” shall have the meaning given it in Paragraph 3.2.

1.8 “Confidential Information” has the meaning set forth in Section 11.

1.9 “Development” means the studies and other activities, if any, conducted by
SP to develop a Manufacturing Process that is in accordance with the
Specifications and cGMP as applicable and as mutually agreed, including but not
limited to the optimization of the chemical synthesis of the API and the
scale-up of the Manufacturing Process.

1.10 “Drug Product” means a drug product containing the API.

1.11 “Engagement Date” means October 26, 2005, which is the date Pharmasset and
BICI executed the Authorization to Proceed regarding the production of API.

1.12 “Facility” means the applicable facility(ies) of SP.

1.13 “FDA” means the United States Food and Drug Administration, and any
successor agency having substantially the same functions.

1.14 “FDCA” means the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§321 et
seq., as amended.

1.15 “cGMP” means the current good manufacturing practices applicable to the
Manufacture of the API pursuant to laws, regulations and guidelines issued by
the Authorities, as amended from time to time.

1.16 “Improvements” means, in each case, as it relates to the API, (i) any
development of a new Manufacturing process or analytical method or (ii) any
modification to any existing Manufacturing process or analytical method included
in Pharmasset Technology or BICI Technology, as the case may be, that is
conceived, discovered, invented, developed, created, made or reduced to practice
in the performance of services under this Agreement and/or any Proposal.
Improvements shall not be deemed to include validation of a Manufacturing
process or analytical method.

1.17 “Manufacture” and “Manufacturing” means all steps and activities necessary
to produce API, including without limitation, the manufacturing, processing,
quality control testing and release of the API in accordance with the terms and
conditions hereof.

1.18 “Manufacturing Process” means any and all processes (or step in any
process) used or planned to be used by SP to Manufacture API, as evidenced in
Batch records.

1.19 “NDA” means a New Drug Application filed with the FDA in accordance with
applicable regulations and requirements of the FDA.

1.20 “Pharmasset Technology” means, in each case as it relates to the API, the
Technology of Pharmasset and its Affiliates, and/or any other third party,
(a) existing and owned, developed or obtained by or on behalf of Pharmasset
prior to the Engagement Date, or (b) developed or obtained by or on behalf of
Pharmasset independent of this Agreement and without reference to Confidential
Information of BICI. Pharmasset Technology includes, but is not limited to,
those patents and patent applications listed on Appendix A hereto.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

1.21 “Proposal” means Appendix B annexed hereto and any subsequent Proposal
agreed to in writing by the parties concerning the API that specifically
references this Agreement. The Proposal and each subsequent Proposal shall be
deemed incorporated into this Agreement with respect to scope of work, time for
performance and cost of services only.

1.22 “Service Providers” and “SP” mean BICI and its Affiliates including, but
not limited to, Boehringer Ingelheim Pharma GmbH and Co KG.

1.23 “Specifications” means the written specifications established for
Manufacture of API and approved in writing by Pharmasset, as amended or
supplemented from time to time. The applicable API Specifications, if any, as of
the effective date of the Proposal will be attached thereto and incorporated
therein by reference.

1.24 “Technology” means all methods, techniques, trade secrets, copyrights,
know-how, data, documentation, regulatory submissions, and other intellectual
property of any kind (whether or not protectible under patent, trademark,
copyright or similar laws).

2. Engagement of Service Provider

2.1 Pharmasset hereby engages SP through BICI on a non-exclusive basis to
perform the services described herein, in accordance with the terms and
conditions set forth herein, including, without limitation, the services
described in the Proposal(s) attached hereto as Appendix B, and SP hereby
accepts through BICI such engagement. SP shall perform the services described in
the Proposal(s) and shall use commercially reasonable efforts to deliver to
Pharmasset the deliverables described in the Proposal(s) attached hereto (each,
a “Deliverable”) on or before the delivery date described on such Proposal.
Unless otherwise provided in a Proposal, the services for each Proposal shall be
deemed to have been completed upon SP completing the services to the reasonable
satisfaction of Pharmasset. The parties may agree that SP will perform
additional services related to the API for Pharmasset pursuant to Proposals and
Change Orders, subject to mutual agreement. All subsequent Proposals and Change
Orders concerning the API will be governed by the terms of this Agreement, and
will not modify or vary the terms of this Agreement unless the provisions of
Section 14.5 are complied with. In the event of any conflict between the terms
of this Agreement and the Proposal, the terms of this Agreement apply.

3. Manufacture of API

3.1 SP shall Manufacture API in accordance with the terms and conditions of this
Agreement and the Proposal, and in substantial compliance with applicable laws
and regulations.

3.2 If the applicable Proposal objectives cannot be achieved or require
modification, then the Proposal may be amended as provided herein. In the event
a required modification to a Proposal is identified by Pharmasset or by BICI,
the identifying party shall promptly notify the other party. BICI shall provide
Pharmasset with a change order containing an estimate of the required
modifications to the scope, fees and timelines specified in the Proposal within
ten (10) business days, or as soon as commercially practicable, whichever is
later, of receiving or providing such notice, as the case may be (a “Change
Order”). If Pharmasset does not approve such Change Order and has not terminated
the Proposal but requests the Proposal to be amended to take into account the
modification, then Pharmasset and BICI shall use commercially reasonable efforts
to agree on a Change Order that is mutually acceptable. If practicable, and at
Pharmasset’s request and sole cost and expense, SP shall continue work on the
Proposal during any such negotiations, but shall not commence work with respect
to the Change Order unless authorized in writing by Pharmasset.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

3.3 Within ten (10) business days after execution of each Proposal, the Parties
will establish a project team consisting of employees of both Parties that will
be responsible for managing the execution of the scope of work described in the
Proposal. Meetings will be held by means of telecommunication or in person once
every two weeks or on an ad hoc basis as mutually agreed upon by the Parties.

4. API and Process Failure

4.1 Except as provided for in the applicable Proposal, Pharmasset shall analyze
each shipment of API no later than sixty (60) days, after Pharmasset’s receipt
of such shipment. In the event that Pharmasset determines that any shipment of
API Manufactured hereunder does not conform to the Specifications, then
Pharmasset shall so notify BICI in writing, SP shall undertake appropriate
testing of a sample from such shipment and shall notify Pharmasset whether it
has or has not confirmed such non-conformity within ten (10) business days after
receipt of such notice from Pharmasset. If BICI notifies Pharmasset that it has
not confirmed such non-conformity, SP will promptly conduct similar testing on a
retained sample of the lot in question and shall notify Pharmasset whether it
has or has not confirmed such non-conformity within ten (10) business days after
such notification to Pharmasset. If SP’s test results for the retained sample
are consistent with Pharmasset’s test results, the parties agree that
Pharmasset’s test results are valid. If SP’s test results for the retained
sample are consistent with SP’s prior test results, SP will promptly, but no
later than five (5) business days after receiving such test results, send a
retained sample of the lot in question to Pharmasset, and Pharmasset will
promptly test this retained sample. If Pharmasset’s test results of the retained
sample are consistent with SP’s test results, the parties agree that SP’s test
results are valid. If Pharmasset’s test results of the retained sample are
consistent with Pharmasset’s prior test results, Pharmasset shall submit a
sample of the disputed shipment for testing to a mutually agreeable independent
testing laboratory of recognized standing in the industry (the “Laboratory”).
The findings of the Laboratory shall be binding on the parties. The expenses of
such testing shall be borne by BICI if the testing confirms the non-conformity,
and otherwise by Pharmasset.

4.2 If the API fails to meet Specifications, BICI shall, at Pharmasset’s option,
either: (i) replace such nonconforming API at BICI’s sole expense; or
(ii) reprocess such nonconforming API at BICI’s sole expense.

5. Shipping and Delivery

5.1. BICI shall deliver each Deliverable to the carrier designated by Pharmasset
for delivery to Pharmasset FOB BICI’s Facility in Petersburg, VA. Title transfer
and risk of loss respecting any shipment of API shall transfer to Pharmasset
upon delivery to the carrier at BICI’s Facility.

5.2 Notification by Pharmasset to BICI that the API fails to meet
Specifications, or of partial loss, damage, defects or non-delivery of any
separate part of a shipment shall be made promptly in writing to BICI after
delivery to Pharmasset or its designee, and if loss, damage, defects or partial
non-delivery are not evident to Pharmasset at the time of delivery, Pharmasset
shall notify BICI within sixty (60) days after delivery.

6. Price and Payments

6.1 Pharmasset shall pay the fees with respect to each Deliverable as specified
in the relevant Proposal. Payment shall be due thirty (30) days after receipt by
Pharmasset of an invoice provided, however, that if Pharmasset rejects a
shipment of API pursuant to Section 4 of this Agreement, then payment shall be
due, if at all, within thirty (30) days after Pharmasset’s investigation
demonstrates that the invoiced API is conforming, or the receipt by Pharmasset
of replacement API, as the case may be.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

6.2 Pharmasset shall make all payments pursuant to this Agreement by wire
transfer to a bank account designated in writing by BICI. All payments hereunder
shall be made in United States Dollars.

6.3 BICI shall keep complete and accurate records of all API shipments and
invoice calculations hereunder, and, upon the request of Pharmasset, shall
permit Pharmasset or its agents to examine such records during normal business
hours for the purpose of verifying the correctness of all such calculations. In
the event that an error in such calculations is identified, then BICI shall
promptly take all measures necessary to correct the error, including the
issuance of credits or refunds.

6.4 Any duty, sales, use or excise taxes imposed by any governmental entity that
apply to the provision of services hereunder shall be paid by Pharmasset.
Pharmasset shall provide to BICI any applicable sales, use or resale tax
exemption certificates upon BICI’s request.

7. Representations and Warranties

7.1 BICI represents and warrants to Pharmasset that: (i) the services hereunder
shall be performed with requisite care, skill and diligence, in accordance with
industry standards by individuals who are appropriately trained, experienced and
qualified; and (ii) to the best of its knowledge, as of the Engagement Date, the
BICI Technology used in the services to be performed hereunder will not infringe
the intellectual property rights of any third party.

7.2 BICI represents and warrants to Pharmasset that the API Manufactured
hereunder: (i) will have been Manufactured and delivered to the carrier in
accordance with the requirements in the applicable Proposal, the Specifications
and in substantial compliance with applicable laws and regulations; and (ii) at
the time such API is delivered to Pharmasset’s designated carrier, it will not
be adulterated or misbranded under the FDCA, or under any other applicable laws,
rules, regulations or requirements. Further, BICI warrants and represents to
Pharmasset that, during the term of this Agreement, BICI will have obtained and
maintained such approvals as may be required under applicable laws, rules,
regulations and requirements to perform services under this Agreement.

7.3 BICI represents and warrants to Pharmasset that SP has the full power and
right to enter into this Agreement and that there are no outstanding agreements,
assignments, licenses, encumbrances or rights in other parties, private or
public, inconsistent with the provisions of this Agreement.

7.4 Pharmasset represents and warrants to BICI that, (a) as of the Engagement
Date, to the best of its knowledge, the Pharmasset Technology used in the
services to be performed hereunder will not infringe the intellectual property
rights of any third party, and (b) it has the full power and right to enter into
this Agreement and that there are no outstanding agreements, assignments,
licenses, encumbrances or rights in other parties, private or public,
inconsistent with the provisions of this Agreement.

7.5 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, AND
FITNESS FOR A PARTICULAR PURPOSE.

7.6 The provisions of this Section 7 shall survive the expiration or termination
of this Agreement.

8. Compliance With Government Regulations

8.1 BICI agrees that SP shall comply with all applicable regulations and shall
substantially comply with applicable laws in performing any services under this
Agreement. In the event that BICI identifies a conflict in such applicable laws
or regulations, BICI shall promptly notify Pharmasset of such conflict. BICI and
Pharmasset agree to discuss which such conflicting laws or regulations shall be
followed in the performance of the Proposal.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

8.2 Pharmasset shall be responsible for obtaining, at its expense, all
regulatory and governmental approvals and permits necessary for Pharmasset’s use
of API Developed and/or Manufactured hereunder, including, without limitation,
FDA reports, NDA submissions and any analogous reports and submissions filed
with the appropriate Authority of a country other than the United States. BICI
shall be responsible for providing Pharmasset with all supporting data,
documentation and information reasonably necessary for Pharmasset to make such
reports and submissions, including, without limitation, documents and
information regarding process development, in-process controls, validated
methods, batch records and stability data. Pharmasset shall compensate BICI for
reasonable expenses incurred in providing such data, documentation and
information to the extent not already covered in a Proposal.

8.3 SP shall be responsible for obtaining, at its expense, any Facility or other
licenses or permits, and any regulatory and government approvals necessary for
the performance of services hereunder. BICI shall provide Pharmasset with copies
of all such submissions to Authorities, and Pharmasset shall have the right to
reference such submissions and otherwise use any and all information contained
in such submissions in connection with its efforts to obtain regulatory approval
to use the API or sell or distribute a Drug Product.

8.4 SP shall permit Pharmasset or its duly authorized representatives to observe
and consult with SP during the performance of services hereunder at mutually
agreed upon times, including the quality control testing and analysis of any
Batch of the API. Moreover, SP agrees that Pharmasset and its agents shall have
the right, upon reasonable prior notice to SP, to inspect the Facility and the
Development and Manufacture of the API at mutually agreed upon times during
normal business hours in order to ascertain compliance by SP with the terms of
this Agreement, including, without limitation, inspection of: (i) the materials
and equipment used in the performance of services hereunder; (ii) the holding
facilities for such materials and equipment; (iii) SP’s standard operating
procedures for Manufacture of the API; (iv) SP’s testing procedures for the API;
and (v) all applicable records relating to such services. SP shall take such
reasonable actions as are necessary to correct any mutually agreed upon
deficiencies identified by any inspection conducted by Pharmasset, to meet the
requirements of this Agreement.

8.5 SP shall maintain all records required by applicable laws and regulations,
including complete Batch records, and will retain all such records as is
required by applicable laws and regulations.

8.6 SP agrees to allow all Authorities, in accordance with applicable laws and
regulations, to inspect its facilities and to review the standard operating
procedures for the Manufacture of the API, the screening and testing procedures
and testing records for API and all related Batch records and other records
required under applicable laws and regulations. SP shall cooperate with any
Authority conducting such an inspection or review and shall promptly respond to
any corrective action requested by any Authority as a result of such inspection
or review. BICI shall notify Pharmasset in writing within three (3) business
days in the event any action (including a Form 483 or a warning letter or an
equivalent foreign document) is taken by any Authority that is specific to API.
BICI shall notify Pharmasset in writing within ten (10) business days in the
event any action (including a Form 483 or a warning letter or an equivalent
foreign document) is taken by any Authority that is not specific to API but
pertains to or affects the Manufacture of API.

8.7 SP shall permit Pharmasset to reference SP’s services hereunder in any
filing that Pharmasset may make with any governmental or regulatory agency
anywhere in the world, and upon Pharmasset’s request SP shall promptly provide
Pharmasset with a letter of permission or other documentation, at Pharmasset’s
sole cost and expense, deemed reasonably necessary by Pharmasset to evidence
such right.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

9. Term and Termination

9.1 This Agreement shall take effect as of the Effective Date and, unless
earlier terminated pursuant to this Section 9, Paragraph 10.1 or Paragraph
14.11, shall expire five (5) years from the Effective Date. The term may be
extended for a period of three (3) years by Pharmasset upon written notice to,
and agreement by, BICI at least sixty (60) days prior to the expiration of the
then current term.

9.2 Pharmasset shall have the right to terminate this Agreement or any Proposal
or Change Order upon thirty (30) days written notice to BICI. Termination by
Pharmasset of this Agreement shall also terminate any Proposal and/or Change
Order then in effect. In the event that Pharmasset terminates any Proposal or
Change Order in accordance with this section, then the termination provisions in
the applicable Proposal and/or Change Order shall apply. In the event that the
applicable Proposal or Change Order does not include termination provisions,
then Pharmasset shall pay BICI for any reasonable expenses properly incurred by
BICI prior to the effective date of termination. Such expenses shall include,
but not be limited to, Facility occupancy cost committed to the project, plus
materials and all other non-refundable cost and all non-cancelable obligations
actually incurred by SP that are related to such Proposal or Change Order. BICI
shall, upon receipt of a termination notice from Pharmasset, promptly cause
performance of the applicable Development and/or Manufacturing services to cease
and shall make commercially reasonable efforts to mitigate the out-of-pocket
expenses incurred in connection therewith.

9.3 Each party shall have the right, at its sole discretion, to terminate this
Agreement immediately upon written notice to the other party upon the occurrence
of any of the following:

(a) the other party files a petition in bankruptcy, or enters into an agreement
with its creditors, or applies for or consents to the appointment of a receiver
or trustee, or makes as assignment for the benefit of creditors, or becomes
subject to involuntary proceedings under any bankruptcy or insolvency law (which
proceedings remain undismissed for sixty (60) days); or

(b) the other party fails to cure or establish a mutually agreeable plan to cure
a material breach of this Agreement within thirty (30) days after receiving
written notice from the other party of such breach.

9.4 In the event of expiration or termination of this Agreement, BICI shall
cooperate with Pharmasset and any alternative supplier chosen by Pharmasset in
their efforts to qualify the alternative supplier as a supplier of the API,
including without limitation, transferring to such alternative supplier the
Manufacturing Process and the Improvements necessary to Manufacture the API.
Such cooperation by BICI shall be at Pharmasset’s sole expense, unless the
Agreement is terminated by Pharmasset pursuant to Paragraphs 9.3 or 14.11 or by
reason of SP’s material breach of the Agreement as described in Paragraph 14.12,
in which case such cooperation shall be at BICI’s sole cost and expense.

9.5 Expiration or termination of this Agreement for any reason shall not relieve
either party of any obligation accruing prior to such expiration or termination.
The rights and obligations of the parties that by their terms survive
termination or expiration of this Agreement including, without limitation, the
applicable confidentiality, ownership, warranty, indemnification and quality
provisions of this Agreement, as well as Pharmasset’s right to use and/or refer
to BICI’s or SP’s information in any regulatory or other submission to an
Authority shall survive any termination of this Agreement. Further, Pharmasset
shall have a right to receive, if it so requests, any shipment of API ordered
but not shipped prior to the date of termination or expiration.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

9.6 Upon the expiration or termination of this Agreement, each party shall, upon
receipt of written request by the other party, promptly return to the other all
Confidential Information of the other party that it has received pursuant to
this Agreement provided however, that each party’s legal counsel may retain one
(1) copy of the information in a secure location solely for the purpose of
monitoring such party’s obligations under this Agreement. Furthermore, upon
written request by Pharmasset, BICI shall promptly return any and all retain
samples, stability samples, data, reports and any other property, information
and/or know-how provided by Pharmasset or Developed in the performance of the
services hereunder and owned by or licensed to Pharmasset.

9.7 BICI’s price for annual commercial requirements of ****** per year of API
shall be commercially reasonable and up to ******. This price is contingent upon
the following: a) no significant changes are made to the Specifications; b)
commercial manufacture can be transferred from SP’s site in Ingelheim, Germany
to SP’s sites in Malgrat, Spain, or Fornovo, Italy, which sites are FDA approved
and for which SP shall pay for the cost of transfer; and c) Pharmasset and BICI
enter into a multi-year supply agreement with a provision for invoicing in U.S.
Dollars with the exchange rate equal to the closing exchange rate reported in
the Wall Street Journal on September 30 (or next business day following
September 30) of the prior calendar year. This commercial price shall be
adjusted upward or downward in accordance with the Producer Price Index
published by the U.S. Bureau of Labor Statistics in accordance with the
following formula:

(Producer Price Index at September 30 of year prior to Invoice ÷ Producer Price
Index at September 30, 2008) × *******

 

* Based on annual commercial requirements of ****** per year.

10. Force Majeure

10.1 Except as otherwise expressly set forth in this Agreement, neither party
shall be deemed to be in default under or to have breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, including fire, floods, embargoes, unavoidable
shortages of raw material(s) or other input(s) required for Manufacture
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorism (and related government actions), insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any governmental authority and other similar
acts. The party affected by any event of force majeure shall promptly notify the
other party, explaining the nature, details and expected duration thereof. Such
party shall also notify the other party from time to time as to when the
affected party reasonably expects to resume performance in whole or in part of
its obligations hereunder, and notify the other party of the cessation of any
such event. A party affected by an event of force majeure shall use commercially
reasonable efforts to remedy, remove or mitigate such event and the effects
thereof with all reasonable dispatch. If a party anticipates that an event of
force majeure may occur, such party shall notify the other party of the nature,
details and expected duration thereof. Upon termination of the event of force
majeure, the performance of any suspended obligation or duty shall promptly
recommence. In the event that a force majeure persists for more than one hundred
twenty (120) days such that BICI cannot provide API, BICI and Pharmasset shall
develop a mutually agreeable plan to transfer all Technical Information and
Improvements necessary to Manufacture the API to another site owned by SP which
is not affected by such force majeure. The cost of such transfer shall be split
equally between Pharmasset and BICI.

11. Confidentiality

11.1 Each of Pharmasset and SP acknowledge that it will be necessary for each to
disclose certain technical and proprietary information to each other. For
purposes of this Agreement, the term “Confidential Information” shall mean:
(i) in the case of Pharmasset, all information, including without limitation
data, schematics, designs, drawings, specifications, Pharmasset Technology,
chemical

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

formulae, samples and specimens, relating to the API or the use, Manufacture,
Development or marketing thereof, or related clinical or regulatory affairs,
including data, development plans, product and market descriptions, sales, cost
and promotional expenditure data and plans and any other information or
materials of Pharmasset not released by Pharmasset to the general public; and,
(ii) in the case of BICI, all information, including without limitation data,
schematics, designs, drawings, specifications, BICI Technology, samples and
specimens, related to BICI Technology, manufacturing capabilities and capacity,
BICI’s or SP’s equipment and manufacturing systems, BICI’s or SP’s standard
operating procedures, and information about products other than the API and
Pharmasset Technology which Pharmasset may observe while visiting BICI or SP
Facilities in each case, whether written, graphic or oral, furnished to one
party by or on behalf of the other party either directly or indirectly, or
obtained or observed by such party while performing manufacturing services for
Pharmasset, with the exception of the following:

(a) information that is now in the public domain or subsequently enters the
public domain without fault on the receiving party’s part;

(b) information that is presently known by the receiving party from such party’s
own sources as evidenced by the receiving party’s prior written records;

(c) information disclosed to the receiving party by a third party lawfully and
contractually entitled to make such disclosure; and

d) information which the receiving party proves by clear and convincing evidence
was independently developed without the use of any of the other party’s
Confidential Information.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because certain individual features are
published or available to the general public or in the receiving party’s
rightful possession unless the combination as a whole falls within any of the
above exceptions.

11.2 Pharmasset and SP agree to maintain in confidence all Confidential
Information of the disclosing party and not to disclose it to any third party,
other than an Affiliate, without the express written consent of the disclosing
party, to be given or withheld in the disclosing party’s absolute discretion.
The receiving party shall take all necessary and reasonable precautions to
prevent the disclosure of Confidential Information of the other party to any
unauthorized third parties. In this regard, each party agrees to disclose
Confidential Information of the other party only to those of its employees and
affiliated companies and consultants or contractors who are directly concerned
with or need to know about the use and evaluation of such information for the
purposes related to this Agreement, and provided such person or entity is bound
by obligations of confidentiality at least as stringent as those set forth
herein. Upon disclosing Confidential Information of the other party to any such
persons or entities, the receiving party shall advise them of the confidential
nature of the information, and shall instruct them to take all necessary and
reasonable precautions to prevent the unauthorized disclosure thereof. In
furtherance of and without in any way limiting the foregoing, each party agrees
that no public disclosures of Confidential Information of the other party shall
be made at research seminars, lectures or professional meetings, or in
publications. Each party further agrees that papers containing Confidential
Information of the other party shall not be submitted for publication without
the disclosing party’s prior written consent, to be given or withheld in the
disclosing party’s absolute discretion. Each party further agrees not to
disseminate Confidential Information of the other party over the Internet or any
similar form of electronic communication without the prior written approval of
the disclosing party, to be given or withheld in such parties’ absolute
discretion. Notwithstanding the foregoing, Confidential Information of the other
party may be disclosed to the extent required by applicable laws or regulations
or as ordered by a court or other regulatory body having competent jurisdiction
provided that the receiving party uses commercially reasonable efforts to limit
the disclosure and maintain confidentiality to the extent possible, provides
reasonable prior written notice of such disclosure to the other party, and
cooperates in all efforts of the disclosing party to obtain confidential
treatment of such Confidential Information. The parties

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

acknowledge that the use or disclosure of Confidential Information without the
disclosing party’s express written permission may cause irreparable harm and
that any material breach or threatened material breach of this Section 11 will
entitle the disclosing party to seek injunctive relief and reasonable attorneys’
fees, in addition to any other legal remedies available to it, in any court of
competent jurisdiction.

11.3 Confidential Information of the disclosing party shall not be used by the
receiving party for any purpose other than that set forth in this Agreement
without the express written consent of the disclosing party, to be given or
withheld in such parties’ absolute discretion.

11.4 All Confidential Information disclosed pursuant to this Agreement shall be
and remain the property of the disclosing party and all written Confidential
Information of the other party and copies thereof shall be promptly returned or
lawfully destroyed upon the disclosing party’s request, provided that the
receiving party’s legal counsel may retain one (1) copy of the information in a
secure location for the sole purpose of monitoring its obligations hereunder.

11.5 Other than as expressly provided by this Agreement, nothing contained
herein shall be construed as granting or implying any rights under any letters
patent covering the API, Pharmasset Technology or BICI Technology, or any right
to use any information, know-how or data covered thereby or as an obligation of
either party to enter into any further agreements with the other parties.

11.6 The mutual obligations of confidentiality under this Article shall survive
expiration or earlier termination of this Agreement for a period of ten
(10) years from the Effective Date.

12. Indemnification and Insurance

12.1 BICI shall indemnify, defend and hold Pharmasset, its parent and
Affiliates, and their employees, officers, and directors harmless from any and
all costs, expenses, damages, judgments and liabilities (including reasonable
attorneys’ fees) incurred by or rendered against Pharmasset or its Affiliates,
employees or directors arising directly from (i) BICI’s or SP’s Manufacture and
delivery of API hereunder which fails to meet the Specifications, or (ii) a
breach by BICI or SP of any of its covenants or warranties under this Agreement,
or (iii) any third party patent infringement, misappropriation or any other
intellectual property claims, demands, actions, suits , proceedings and/or
judgments relating to the use of BICI Technology in the Manufacture of API,
provided however, that the foregoing shall not apply to the extent any such
cost, expense, damage, judgment or liability arises from (i) a breach by
Pharmasset of any of its covenants or warranties under this Agreement; or
(ii) any third party infringement misappropriation, or any other intellectual
property claims, demands, actions, suits, proceedings, and/or judgments relating
to the use of Pharmasset Technology in the Manufacture of API, or (iii) an
action by Pharmasset or a failure by Pharmasset to take an action which results
in a breach of any agreement, assignment, or license which Pharmasset has
entered into with a third party. Pharmasset shall give BICI prompt written
notice of any claim or suit for which it is seeking or may seek indemnity under
this Section 12.1, and shall permit BICI to undertake the defense thereof, at
BICI’s expense. Pharmasset shall cooperate in such defense, to the extent
reasonably requested by BICI, at BICI’s expense. Pharmasset shall have the right
to participate in such defense, at its own expense, to the extent that in its
judgment Pharmasset may be prejudiced thereby. In any claim made or suit brought
for which Pharmasset seeks indemnification under this Section 12.1, Pharmasset
shall not settle or offer to settle such claim or suit, or admit liability or
damages, without the prior written consent of BICI. BICI shall not settle any
such claim or suit in such a manner as would create an obligation on the part of
Pharmasset to any third party without the prior written consent of Pharmasset.

12.2 Notwithstanding the foregoing, if BICI has provided Pharmasset with written
notification of an actual or potential infringement or misappropriation of an
intellectual property right arising from the use of BICI Technology and has
discontinued activities under this Agreement that gave rise to the allegation of
infringement or misappropriation, then BICI shall have no indemnification
obligation to Pharmasset under Section 12.1 for any claims with respect to
BICI’s use of such BICI Technology if Pharmasset withholds its consent to a
settlement or offers to settle such claim(s) pursuant to Section 12.1.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

12.3 Pharmasset shall indemnify, defend and hold SP, its parent and Affiliates,
and their employees, officers, and directors harmless from any and all costs,
expenses, damages, judgments and liabilities (including reasonable attorneys’
fees) incurred by or rendered against SP or its Affiliates, employees or
directors arising directly from: (i) any claim made or suit brought in which the
alleged harm arises from the packaging, storage, transport, sale, disposal,
handling, possession or use of the API or from the labeling, packaging, storage,
transport, sale, disposal, handling, possession, use or manufacture of drug
product(s) incorporating such API by Pharmasset; or (ii) a breach by Pharmasset
of any of its covenants or warranties under this Agreement; or (iii) any third
party infringement misappropriation, or any other intellectual property claims,
demands, actions, suits, proceedings, and/or judgments relating to the use of
Pharmasset Technology in the Manufacture of API; or (iv) an action by Pharmasset
or a failure by Pharmasset to take an action which results in a breach of any
agreement, assignment, or license which Pharmasset has entered into with a third
party; provided, however, that the foregoing shall not apply to the extent any
such cost, expense, damage, judgment or liability arises from (i) a breach by
BICI of any of its covenants or warranties under this Agreement, or (ii) any
third party infringement, misappropriation, or any other intellectual property
claims, demands, actions, suits, proceedings, and/or judgments relating to the
use of BICI Technology in the Manufacture of API. BICI shall give prompt written
notice of any such claim or suit for which it is seeking or may seek indemnity
under this Section 12.3 and shall permit Pharmasset to undertake the defense
thereof at Pharmasset’s expense. BICI shall cooperate in such defense, to the
extent reasonably requested by Pharmasset, at Pharmasset’s expense. BICI shall
have the right to participate in such defense, at its own expense, to the extent
that in its judgment BICI may be prejudiced thereby. In any claim made or suit
brought for which BICI seeks indemnification under this Section 12.3, BICI shall
not settle or offer to settle such claim or suit, or admit liability or damages,
without the prior written consent of Pharmasset. Pharmasset shall not settle any
such claim or suit in such a manner as would create an obligation on the part of
BICI to any third party without the prior written consent of BICI.

12.4 Notwithstanding the foregoing, if Pharmasset has provided BICI with written
notification of an actual or potential infringement or misappropriation of an
intellectual property right arising from the use of Pharmasset Technology and
has discontinued activities under this Agreement that gave rise to the
allegation of infringement or misappropriation, then Pharmasset shall have no
indemnification obligation to BICI under Section 12.3 for any claims with
respect to BICI’s use of such Pharmasset Technology if BICI withholds its
consent to a settlement or offers to settle such claim(s) pursuant to
Section 12.3.

12.5 In the event (a) an Authority issues a request, directive, or order that
Drug Product be recalled, or a stop-sale order, or (b) a court of competent
jurisdiction orders such a recall or stop-sale order, or (c) Pharmasset
reasonably determines that the Drug Product should be recalled or withdrawn from
the market (collectively, a “Recall”), the Parties shall take all appropriate
corrective action to effect such Recall. If Pharmasset is required to
disseminate information regarding the Drug Product or the Recall, Pharmasset
shall so notify BICI and, not later than may be required to permit Pharmasset to
meet such obligations, BICI shall provide Pharmasset with such reasonable
assistance in connection with such Recall as may reasonably be requested by
Pharmasset.

12.6 BICI shall be financially responsible for the costs of a Recall to the
extent the proximate cause of such Recall is attributable to material breach of
warranty on the part of BICI, in which case BICI shall be responsible for actual
out-of-pocket costs associated with such recall, including without limitation
refund of the amounts paid by Pharmasset to BICI for the API, the cost of lost
API and Drug Product, and the actual out-of-pocket cost of conducting the Recall
in accordance with the recall guidelines of the applicable Authority, or as
otherwise mutually agreed upon. BICI shall not be responsible for any
consequential damages or lost profits except in the event of gross negligence or
willful misconduct.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

12.7 Each party shall, at its own cost and expense, obtain and maintain in full
force and effect during the term of this Agreement a program of Commercial
General Liability insurance written on a standard approved Policy Form,
including Completed Operations Liability and Blanket Contractual Liability, with
limits of liability not less than $25,000,000.00 for BICI and not less than
$10,000,000.00 for Pharmasset, Combined Single Limit Bodily Injury and Property
Damage covering the party’s obligations under this Agreement. Such Insurance can
be provided through a combination of Primary and Excess/Umbrella insurance
programs. All insurance policies which are written on a claims-made basis shall
include an extended reporting period provision of not less than three years from
the end of such policy period. Each party shall upon written request provide the
other party with certificates of insurance attesting to the existence and
maintenance of the foregoing insurance coverage. However, it is understood and
agreed that furnishing of such insurance coverage will not relieve either party
of its obligations under this Agreement. Notwithstanding the above, each party
shall have the right to self insure against any and all perils and/or
liabilities against which it would otherwise be required to insure and shall
also have the right to effect any such insurance by means of so called “blanket”
or “umbrella” policies of insurance.

12.8 In the event of any occurrence which may result in either party becoming
liable under Sections 12.1 and 12.3, each party shall use reasonable commercial
efforts to take such actions as may be reasonably necessary to mitigate the
amounts payable by the other party under Sections 12.1 and 12.3, as the case may
be.

12.9 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
INDIRECT DAMAGES ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY. THIS LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

12.10 The provisions of this Section 12 shall survive the termination or
expiration of this Agreement.

13. Intellectual Property Rights

13.1 Ownership of Technology and Improvements.

13.1.1 All rights to and interests in Pharmasset Technology (including, without
limitation, Pharmasset’s intellectual property rights that are related to the
Manufacturing Process) shall remain solely in Pharmasset and no right or
interest therein is transferred or granted to BICI under this Agreement or
through the performance of services by SP hereunder. BICI acknowledges and
agrees that it shall in no case acquire any license or any other right to
Pharmasset Technology except for the limited purpose of carrying out its duties
and obligations under this Agreement and that such limited license shall expire
upon the completion of such duties and obligations or the termination or
expiration of this Agreement, whichever is the first to occur. The parties agree
that no Pharmasset Technology was transferred by Pharmasset to BICI prior to the
Engagement Date. However, the parties acknowledge that certain Technology
identified in Appendix A previously owned by Triangle Pharmaceuticals, Inc.
(“Triangle”) and lawfully acquired by or licensed to Pharmasset represents
Pharmasset Technology.

13.1.2 All rights to and interests in BICI Technology (including, without
limitation, existing intellectual property rights of SP that are related to the
Manufacturing Process) shall remain solely in BICI and no right or interest
therein is transferred or granted to Pharmasset under this Agreement or through
the performance of services by BICI hereunder. Pharmasset acknowledges and
agrees that it shall in no case acquire any license or any other right to BICI
Technology except as otherwise set forth in this Agreement. Any improvements to
BICI Technology, to the extent such improvement is not an Improvement, shall be
the sole and exclusive property of BICI.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

13.1.3 All Improvements shall be the sole and exclusive property of Pharmasset,
and BICI (for itself and on behalf of SP) hereby assigns and agrees to assign to
Pharmasset (and to the extent that an executory assignment is not enforceable,
BICI (for itself and on behalf of SP) hereby agrees to assign and transfer to
Pharmasset at Pharmasset’s sole cost and expense, in writing, from time to time,
upon request) all of its right, title and interest to and in any such
Improvements promptly and free of any fee, royalty or other consideration, and
shall execute any documents requested by Pharmasset to perfect the assignment of
such Improvements and to enable Pharmasset to apply for, obtain, and enforce
patents in any and all countries on such Improvements as Pharmasset shall
determine. BICI (for itself and on behalf of SP) further agrees to cooperate
fully with Pharmasset in the process of securing and enforcing Pharmasset’s
right to such Improvements and Pharmasset shall compensate BICI for BICI’s
reasonable time devoted to those activities performed at Pharmasset’s request.
BICI shall promptly disclose all Improvements to Pharmasset in writing.

13.1.4 Provided Pharmasset has the necessary rights in and to Improvements,
Pharmasset agrees to grant BICI and its Affiliates a perpetual, royalty-free,
non-exclusive license to use any Improvements in the manufacture and sale of any
chemical ingredients or pharmaceuticals (including active pharmaceutical
ingredients) other than API, ******.

13.1.5 Provided that (i) Pharmasset has the necessary rights in and to
Improvement and (ii) BICI and Pharmasset finalize the agreement contemplated in
Subsection 13.1.6, Pharmasset agrees to grant BICI and its Affiliates a
perpetual, non-exclusive license to use any Improvements in the Manufacture and
lawful sale of API, in countries outside of the territories for which Pharmasset
has rights for development and commercialization of API (“Pharmasset
Territory”), to (a) ******, (b) ******, and (c) a third party who acquires from
****** the right to sell Clevudine outside of the Pharmasset Territory, provided
further that, in each case, BICI and its Affiliates require such entities to
agree to the geographical limitation described above as a condition of such sale
of API by BICI and its Affiliates. BICI or its Affiliates shall, upon request,
provide a redacted copy of such agreement(s) to Pharmasset for purposes of
verifying the existence of such geographical limitation.

13.1.6 If BICI intends to use Improvements in the Manufacture, formulation
and/or lawful sale of API in accordance with Section 13.1.5, BICI shall so
notify Pharmasset and BICI and Pharmasset agree to negotiate in good faith a
suitable license fee for such use, provided that the shipment of such API may
not occur prior to finalization of such license agreement.

13.2 BICI shall not sell or provide API to any person other than Pharmasset, its
Affiliates or an authorized third-party licensee or licensor of Pharmasset.

13.3 The provisions of this Section 13 shall survive the expiration or
termination of this Agreement, except in the event that this Agreement is
terminated by Pharmasset pursuant to Section 9.3(b), in which case Subsections
13.1.4 and 13.1.5 shall terminate along with any license granted thereunder.

14. Miscellaneous

14.1 Assignment. This Agreement may not be assigned or otherwise transferred by
either party without the prior written consent of the other party; provided,
however, that either party may, without such consent, assign this Agreement:
(i) in connection with the transfer or sale of all or substantially all of the
assets of such party or the line of business of which this Agreement forms a
part; (ii) to the successor

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

entity or acquirer in the event of the merger, consolidation or change of
control of a party hereto; or (iii) to any Affiliate of the assigning party. Any
purported assignment in violation of this paragraph shall be void. Any permitted
assignee shall assume all rights and obligations of its assignor under this
Agreement.

14.2 Severability. In the event that one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby. The parties shall use reasonable commercial efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s), which, insofar as practical, implement the intent of the parties.

14.3 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and delivered personally, sent by
telecopy (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier), sent by nationally-recognized overnight courier or
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to BICI, to:

Boehringer Ingelheim Chemicals, Inc.

2820 North Normandy Drive

Petersburg, VA 23805

Fax No.: 804-504-8685

Attn: Associate Director, New Business Development

With a copy to:

Boehringer Ingelheim Chemicals, Inc.

2820 North Normandy Drive

Petersburg, VA 23805

Fax No.: 804-504-8885

Attn: Division Counsel

If to Pharmasset, to:

Pharmasset, Inc.

303A College Road East

Princeton, NJ 08540

Telecopier No.: 609-613-4150

Attn: Vice President, Manufacturing

With a copy to:

Pharmasset, Inc.

303A College Road East,

Princeton, NJ 08540

Fax No.: 609-613-4150

Attn: Legal Affairs

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given: (i) when delivered, if
personally delivered or sent by telecopy on a business day, (ii) on the business
day after dispatch, if sent by nationally-recognized overnight courier, and
(iii) on the third business day following the date of mailing, if sent by mail.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

14.4 Applicable Law. In the event legal action is taken under this Agreement by
Pharmasset, each party hereby submits and consents to the choice of laws
(notwithstanding its conflict of laws principles), of the Commonwealth of
Virginia and jurisdiction and venue of the federal and local courts nearest to
Petersburg, Virginia. In the event legal action is taken under this Agreement by
BICI or SP, each party hereby submits and consents to the choice of laws
(notwithstanding its conflict of laws principles), of the State of New Jersey
and jurisdiction and venue of the federal and local courts nearest to Princeton,
New Jersey.

14.5 Entire Agreement; Amendment. This Agreement and the attached Appendices,
which are incorporated herein, constitute the entire agreement between the
parties with respect to the subject matter hereof and all prior agreements with
respect thereto, but excepting the Confidentiality Agreement dated February 25,
2003 and the License Agreement dated of even date herewith, each among
Pharmasset and BICI, are superseded. Each party hereto confirms that it is not
relying on any representations or warranties of the other party except as
specifically set forth herein. No amendment or modifications of this shall be
binding upon the parties unless in writing, referencing this Agreement and
specifically stating that an amendment to this Agreement is intended by such
writing, which shall be duly executed by authorized officers of both parties.

14.6 Headings; Construction. The headings used in this Agreement are intended
for convenience only and shall not be considered part of the written
understanding between the parties and shall not affect the construction of this
Agreement. Both parties have participated equally in the formation of this
Agreement; the language of this Agreement will not be presumptively construed
against either party.

14.7 Independent Contractors. It is expressly agreed that BICI and Pharmasset
shall be independent contractors and that the relationship between the two
parties shall not constitute a partnership, joint venture or agency. Neither
BICI nor Pharmasset shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other party to do so.
All persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.

14.8 Waiver. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

14.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.10 No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other persons except as expressly set
forth herein.

14.11 Debarment. None of BICI or any of its Affiliates within SP has been
debarred under the provisions of the Generic Drug Enforcement Act of 1992,
including without limitation, 21 U.S.C. Section 335a. If, at any time during the
term of this Agreement, BICI or any of its Affiliates within SP (a) becomes
debarred, or (b) receives notice of action or threat of action with respect to
its debarment, BICI shall notify Pharmasset immediately. In the event that BICI
or any of its Affiliates within SP becomes debarred as set forth above, this
Agreement shall automatically terminate upon receipt of such notice without any
further action or notice. In the event that BICI receives notice of action as
set forth in clause (b) above, Pharmasset shall have the right to terminate this
Agreement immediately.

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

14.12 Any material breach by SP of any of the obligations of SP described or
referred to herein or in any Proposal or Change Order shall be deemed to be a
material breach of the Agreement or such Proposal or Change Order by BICI.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

BOEHRINGER INGELHEIM     PHARMASSET, INC. CHEMICALS, INC.     By:   /s/ Darrell
M. Jessee     By:   /s/ P. Schaefer Price Name:   Darrell M. Jessee     Name:  
P. Schaefer Price Title:   VP Finance     Title:   President & CEO Date:  
9/2/08     Date:   August 8, 2008

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

APPENDIX A

Pharmasset Technology - Patents

******

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

APPENDIX B

Proposal for Development and Initial Production of Clevudine

******

 

Confidential Information

 

 

****** — Material has been omitted and filed separately with the Commission.